 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY CHAPPA,                                     No. 2:20-cv-0413 KJN P
12                        Plaintiff,
13            v.                                          ORDER
14    VANGERWIN, et al.,
15                        Defendants.
16

17          Plaintiff is a county jail inmate, proceeding without counsel. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983, and has requested leave to proceed in forma pauperis pursuant to

19   28 U.S.C. § 1915. This proceeding was referred to this court pursuant to 28 U.S.C. § 636(b)(1)

20   and Local Rule 302.

21          Plaintiff submitted a declaration that makes the showing required by 28 U.S.C. § 1915(a).

22   Accordingly, the request to proceed in forma pauperis is granted.

23          Plaintiff is required to pay the statutory filing fee of $350.00 for this action. 28 U.S.C.

24   §§ 1914(a), 1915(b)(1). By this order, plaintiff is assessed an initial partial filing fee in

25   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct

26   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and

27   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly

28   payments of twenty percent of the preceding month’s income credited to plaintiff’s inmate trust
 1   account. These payments will be forwarded by the appropriate agency to the Clerk of the Court

 2   each time the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28

 3   U.S.C. § 1915(b)(2).

 4           Initially, the undersigned observes that it is unclear whether plaintiff is a pretrial detainee

 5   or whether he has been convicted. In an abundance of caution, the undersigned presumes that

 6   plaintiff is a pretrial detainee for initial screening purposes. As set forth below, plaintiff’s

 7   complaint is dismissed, and plaintiff is granted leave to file an amended complaint.

 8   Screening Standards

 9           The court is required to screen complaints brought by prisoners seeking relief against a

10   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

11   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

12   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

13   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

14           A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

15   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

16   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

17   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,

18   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

19   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

20   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.
21   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

22   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

23   1227.

24           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

25   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

26   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic
27   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

28   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a
                                                         2
 1   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

 2   sufficient “to raise a right to relief above the speculative level.” Id. However, “[s]pecific facts

 3   are not necessary; the statement [of facts] need only ‘give the defendant fair notice of what the . .

 4   . claim is and the grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007)

 5   (quoting Bell Atlantic Corp., 550 U.S. at 555) (citations and internal quotations marks omitted).

 6   In reviewing a complaint under this standard, the court must accept as true the allegations of the

 7   complaint in question, id., and construe the pleading in the light most favorable to the plaintiff.

 8   Scheuer v. Rhodes, 416 U.S. 232, 236 (1974), overruled on other grounds, Davis v. Scherer, 468

 9   U.S. 183 (1984).

10   Plaintiff’s Allegations

11          In his first claim, plaintiff alleges that on July 19, 2019, Shasta County Jail Deputies

12   Vangerwin and McQuillan used unnecessary excessive force in violation of the Eighth

13   Amendment, after which plaintiff was written up.

14          In his second claim, plaintiff raises a due process claim. At the subsequent disciplinary

15   proceeding, plaintiff was not permitted to bring witnesses or to file an appeal. Plaintiff contends

16   that in all Shasta County Jail disciplinary proceedings, all inmates are found guilty, and are not

17   given a copy or a chance to appeal. (ECF No. 1 at 4.) Plaintiff was housed in solitary

18   confinement for about thirty days.

19          In his third claim, plaintiff contends that defendant Shasta County Jail fails to provide

20   basic necessities in violation of the Eighth Amendment. Specifically, plaintiff alleges that the
21   Shasta County Jail provides no hot water in the cells, but then claims inmates have access to hot

22   water four hours a day. (ECF No. 1 at 5.) Plaintiff also contends the toilet and the sink pipes are

23   connected, and when you flush, feces water comes out of the sink. Plaintiff asks that defendant

24   be required to provide a sanitary resolution for the sink and toilets of all inmates.

25   Discussion

26          First Cause of Action is Duplicative
27          In reviewing plaintiff’s first cause of action, the court’s own records reveal that on

28   February 20, 2020, plaintiff filed a complaint containing virtually identical allegations concerning
                                                         3
 1   the use of excessive force by defendants Vangerwin and McQuillan at the Shasta County Jail on

 2   July 19, 2019. Chappa v. Shasta County Sheriff, Case No. 2:20-cv-0379 AC P (E.D. Cal.).1 Due

 3   to the duplicative nature of his first claim, the court will enter separate findings and

 4   recommendations that plaintiff’s first cause of action be dismissed as duplicative of his prior

 5   action.

 6             Improper Joinder and Failure to State a Claim

 7             As discussed below, plaintiff’s second and third causes of action are not related and also

 8   fail to state cognizable civil rights claims as currently pled. Accordingly, plaintiff’s second and

 9   third causes of action are dismissed with leave to amend.

10             Misjoinder

11             The court has reviewed the complaint pursuant to § 1915A and finds it must be dismissed

12   with leave to amend because the three separate claims asserted in the complaint are not properly

13   joined under Federal Rule of Civil Procedure 20(a) concerning joinder of claims and defendants.

14   Rule 20(a) provides that all persons may be joined in one action as defendants if “any right to

15   relief is asserted against them jointly, severally, or in the alternative with respect to or arising out

16   of the same transaction, occurrence, or series of transactions or occurrences” and “any question of

17   law or fact common to all defendants will arise in the action.” Fed. R. Civ. P. 20(a)(2). See also

18   George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007) (“Unrelated claims against unrelated

19   defendants belong in different suits”). If unrelated claims are improperly joined, the court may

20   dismiss them without prejudice. Fed. R. Civ. P. 21; 7 Alan Wright, Arthur Miller & Mary Kay
21   Kane, Richard Marcus, Federal Practice and Procedure § 1684 (3d ed. 2012); Michaels Building

22   Co. v. Ameritrust Co., 848 F.2d 674, 682 (6th Cir. 1988) (affirming dismissing under Rule 21 of

23   certain defendants where claims against those defendants did not arise out of the same transaction

24   or occurrences, as required by Rule 20(a)).

25             Where parties have been misjoined, the court may drop a party or sever the claims against

26   that party. Fed. R. Civ. P. 21. “[D]istrict courts who dismiss rather than sever must conduct a
27
     1
      A court may take judicial notice of court records. See MGIC Indem. Co. v. Weisman, 803 F.2d
28   500, 505 (9th Cir. 1986); United States v. Wilson, 631 F.2d 118, 119 (9th Cir. 1980).
                                                      4
 1   prejudice analysis, including ‘loss of otherwise timely claims if new suits are blocked by statutes

 2   of limitations.’” Rush v. Sport Chalet, Inc., 779 F.3d 973, 975 (9th Cir. 2015) (quoting DirecTV,

 3   Inc. v. Leto, 467 F.3d 842, 846-47 (3d Cir. 2006)). Here, because such unrelated claims are based

 4   on relatively recent incidents, sometime after July 19, 2019, plaintiff will not be prejudiced by

 5   their dismissal without prejudice. Plaintiff must decide which related claims he wishes to pursue

 6   in this action and which claim he will pursue in a separate action. Plaintiff may pursue any

 7   unrelated claims in separate, timely-filed actions. See also George, 507 F.3d at 607 (“Unrelated

 8   claims against unrelated defendants belong in different suits”).

 9          Plaintiff’s Second Cause of Action

10          In his second cause of action, plaintiff may be able to allege facts demonstrating his due

11   process rights were violated, because he claims he was denied the right to bring witnesses.

12          When a pretrial detainee challenges conditions of his confinement, the proper inquiry is

13   whether the conditions amount to punishment in violation of the Due Process Clause of the

14   Fourteenth Amendment. See Bell v. Wolfish, 441 U.S. 520, 535 n.16 (1979). The state may

15   detain a pretrial detainee “to ensure his presence at trial and may subject him to the restrictions

16   and conditions of the detention facility so long as those conditions and restrictions do not amount

17   to punishment or otherwise violate the Constitution.” Id. at 536-37. If a particular condition or

18   restriction of pretrial detention is reasonably related to a legitimate governmental objective it does

19   not, without more, amount to “punishment.” See id. at 539.

20          Assuming for present purposes that a pretrial detainee has the same rights as a convicted
21   prisoner being put in administrative segregation, when jail officials initially determine whether an

22   inmate is to be segregated for administrative reasons, due process requires that they: hold an

23   informal nonadversary hearing within a reasonable time after the inmate is segregated; inform the

24   inmate of the charges against him or the reasons segregation is being considered; and allow the

25   inmate to present his views. See Toussaint v. McCarthy, 801 F.2d 1080, 1091-92 (9th Cir. 1986).

26   Periodic review of the inmate’s confinement in segregated housing is required. See Hewitt v.
27   Helms, 459 U.S. 460, 477 n.9 (1983). Disciplinary segregation requires more process.

28   Disciplinary segregation as punishment for violation of jail rules and regulations cannot be
                                                        5
 1   imposed without complying with the procedural requirements of Wolff v. McDonnell, 418 U.S.

 2   539 (1974). See Mitchell v. Dupnik, 75 F.3d 517, 523-26 (9th Cir. 1996). The procedural

 3   protections required in a disciplinary proceeding include written notice, time to prepare for the

 4   hearing, a written statement of decision, allowance of witnesses and documentary evidence when

 5   not unduly hazardous, and aid to the accused where the inmate is illiterate or the issues are

 6   complex. See Wolff, 418 U.S. at 564-67. There also must be some evidence to support the

 7   disciplinary decision, see Superintendent v. Hill, 472 U.S. at 454, and the information that forms

 8   the basis for prison disciplinary actions must have some indicia of reliability. See Cato v.

 9   Rushen, 824 F.2d 703, 704-05 (9th Cir. 1987).

10          Here, plaintiff fails to identify the hearing officer. Plaintiff includes no charging

11   allegations identifying the individual responsible for the alleged due process violation, and his

12   allegations do not demonstrate any link or connection between the disciplinary hearing and

13   defendants Vangerwin and McQuillan. Further, plaintiff’s claim may be barred under Heck v.

14   Humphrey, 512 U.S. 477 (1994). The Supreme Court has extended the Heck bar to § 1983 suits

15   that would negate prison or jail disciplinary proceedings that affect good-time credits. Edwards

16   v. Balisok, 520 U.S. 641, 648 (1997). A prisoner’s challenge to a disciplinary hearing procedure

17   is barred if judgment in his favor would necessarily imply the invalidity of the resulting loss of

18   good-time credits. Id. at 646. So, an inmate’s “§ 1983 action is barred (absent prior

19   invalidation) -- no matter the relief sought (damages or equitable relief), no matter the target of

20   the prisoner’s suit (state conduct leading to conviction or internal prison proceedings ) -- if
21   success in that action would necessarily demonstrate the invalidity of confinement or its

22   duration.” Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005).

23          For all of these reasons, plaintiff’s second cause of action must be dismissed.

24          Plaintiff’s Third Cause of Action

25          Similarly, plaintiff’s allegations concerning the conditions of his cell are too vague and

26   conclusory to determine whether plaintiff can state a cognizable claim.
27          “Pretrial detainees are entitled to ‘adequate food, clothing, shelter, sanitation, medical

28   care, and personal safety.’” Alvarez-Machain v. United States, 107 F.3d 696, 701 (9th Cir. 1996)
                                                        6
 1   (quoting Hoptowit v. Ray, 682 F.2d 1237, 1246 (9th Cir. 1982)). To state a claim of

 2   unconstitutional conditions of confinement against an individual defendant, a pretrial detainee

 3   must allege facts that show:

 4                  (i) the defendant made an intentional decision with respect to the
                    conditions under which the plaintiff was confined; (ii) those
 5                  conditions put the plaintiff at substantial risk of suffering serious
                    harm; (iii) the defendant did not take reasonable available measures
 6                  to abate that risk, even though a reasonable official in the
                    circumstances would have appreciated the high degree of risk
 7                  involved -- making the consequences of the defendant’s conduct
                    obvious; and (iv) by not taking such measures, the defendant caused
 8                  the plaintiff’s injuries.
 9   Gordon v. County of Orange, 888 F.3d 1118, 1125 (9th Cir. 2018).

10          Whether the conditions and conduct rise to the level of a constitutional violation is an

11   objective assessment that turns on the facts and circumstances of each particular case. Id.; Hearns

12   v. Terhune, 413 F.3d 1036, 1042 (9th Cir. 2005). However, “a de minimis level of imposition” is

13   insufficient. Bell, 441 U.S. at 539 n.21. In addition, the “‘mere lack of due care by a state

14   official’ does not deprive an individual of life, liberty, or property under the Fourteenth

15   Amendment.” Castro v. County of Los Angeles, 833 F.3d 1060, 1071 (9th Cir. 2016) (quoting

16   Daniels v. Williams, 474 U.S. 327, 330-31 (1986)). Thus, a plaintiff must “prove more than

17   negligence but less than subjective intent -- something akin to reckless disregard.” Id.

18          Here, plaintiff’s vague and conclusory allegations do not support a conclusion that a

19   particular individual made an intentional decision that put plaintiff at substantial risk of suffering

20   serious harm. Moreover, plaintiff may only raise his own claims, not those of other inmates. In
21   an abundance of caution, plaintiff is granted leave to amend.

22   Leave to Amend

23          The court finds the allegations in plaintiff’s complaint so vague and conclusory that it is

24   unable to determine whether the current action is frivolous or fails to state a claim for relief. The

25   court has determined that the complaint does not contain a short and plain statement as required

26   by Federal Rules of Civil Procedure 8(a)(2). Although the Federal Rules adopt a flexible
27   pleading policy, a complaint must give fair notice and state the elements of the claim plainly and

28   succinctly. Jones v. Cmty. Redev. Agency, 733 F.2d 646, 649 (9th Cir. 1984). Plaintiff must
                                                         7
 1   allege with at least some degree of particularity overt acts which defendants engaged in that

 2   support plaintiff's claim. Id. Because plaintiff has failed to comply with the requirements of Fed.

 3   R. Civ. P. 8(a)(2), the complaint must be dismissed. The court will, however, grant leave to file

 4   an amended complaint in which he raises only those claims arising from the same incident and

 5   involving the same defendants.

 6          If plaintiff chooses to amend, plaintiff may join multiple claims if they are all against a

 7   single defendant. Fed. R. Civ. P. 18(a). If plaintiff has more than one claim against the same

 8   defendant based upon separate transactions or occurrences, the claims must be set forth in

 9   separate paragraphs. Fed. R. Civ. P. 10(b). As discussed above, unrelated claims against

10   different defendants must be pursued in multiple lawsuits.

11                  The controlling principle appears in Fed. R. Civ. P. 18(a): ‘A party
                    asserting a claim . . . may join, [] as independent or as alternate
12                  claims, as many claims . . . as the party has against an opposing
                    party.’ Thus multiple claims against a single party are fine, but Claim
13                  A against Defendant 1 should not be joined with unrelated Claim B
                    against Defendant 2. Unrelated claims against different defendants
14                  belong in different suits, not only to prevent the sort of morass [a
                    multiple claim, multiple defendant] suit produce[s], but also to
15                  ensure that prisoners pay the required filing fees-for the Prison
                    Litigation Reform Act limits to 3 the number of frivolous suits or
16                  appeals that any prisoner may file without prepayment of the
                    required fees. 28 U.S.C. § 1915(g).
17

18   George, 507 F.3d at 607; see also Fed. R. Civ. P. 20(a)(2) (joinder of defendants not permitted

19   unless both commonality and same transaction requirements are satisfied).

20          If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the conditions
21   about which he complains resulted in a deprivation of plaintiff’s constitutional rights. See, e.g.,

22   West v. Atkins, 487 U.S. 42, 48 (1988). Also, the complaint must allege in specific terms how

23   each named defendant is involved. Rizzo v. Goode, 423 U.S. 362, 371 (1976). There can be no

24   liability under 42 U.S.C. § 1983 unless there is some affirmative link or connection between a

25   defendant’s actions and the claimed deprivation. Rizzo, 423 U.S. at 371; May v. Enomoto, 633

26   F.2d 164, 167 (9th Cir. 1980). Furthermore, vague and conclusory allegations of official
27   participation in civil rights violations are not sufficient. Ivey v. Bd. of Regents, 673 F.2d 266,

28   268 (9th Cir. 1982).
                                                        8
 1          In addition, plaintiff is informed that the court cannot refer to a prior pleading in order to

 2   make plaintiff’s amended complaint complete. Local Rule 220 requires that an amended

 3   complaint be complete in itself without reference to any prior pleading. This requirement exists

 4   because, as a general rule, an amended complaint supersedes the original complaint. See Ramirez

 5   v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015) (“an ‘amended complaint

 6   supersedes the original, the latter being treated thereafter as non-existent.’” (internal citation

 7   omitted)). Once plaintiff files an amended complaint, the original pleading no longer serves any

 8   function in the case. Therefore, in an amended complaint, as in an original complaint, each claim

 9   and the involvement of each defendant must be sufficiently alleged.

10          In accordance with the above, IT IS HEREBY ORDERED that:

11          1. Plaintiff’s request for leave to proceed in forma pauperis is granted.

12          2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff

13   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.

14   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the

15   Sheriff of the Shasta County Jail filed concurrently herewith.

16          3. Plaintiff’s complaint is dismissed.

17          4. Within sixty days from the date of this order, plaintiff shall complete the attached

18   Notice of Amendment and submit the following documents to the court:

19                  a. The completed Notice of Amendment; and

20                  b. An original and one copy of the Amended Complaint.
21   Plaintiff’s amended complaint shall comply with the requirements of the Civil Rights Act, the

22   Federal Rules of Civil Procedure, and the Local Rules of Practice. The amended complaint must

23   also bear the docket number assigned to this case and must be labeled “Amended Complaint.”

24          Failure to file an amended complaint in accordance with this order may result in the

25   dismissal of this action.

26   ////
27   ////

28   ////
                                                         9
 1            5. The Clerk of the Court shall send plaintiff the form for filing a civil rights complaint by

 2   a prisoner.

 3   Dated: March 30, 2020

 4

 5
     /chap0413.14n
 6

 7

 8

 9

10

11

12

13
                                       UNITED STATES DISTRICT COURT
14
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
15

16
      ANTHONY CHAPPA,                                    No. 2:20-cv-0413 KJN P
17
                          Plaintiff,
18
                v.                                       NOTICE OF AMENDMENT
19
      VANGERWIN, et al.,
20
                          Defendants.
21

22
              Plaintiff hereby submits the following document in compliance with the court's order
23
     filed______________.
24
                     _____________                  Amended Complaint
25   DATED:
26
                                                    ________________________________
27                                                  Plaintiff
28
                                                        10
